UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1066



LAWRENCE VERLINE WILDER, SR.,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge; J.
Frederick Motz, District Judge. (1:06-cv-03463-JFM)


Submitted:   July 18, 2007                 Decided:   August 15, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lawrence   Verline   Wilder,   Sr.,   appeals   the   district

court's order dismissing his action seeking relief under the

Freedom of Information Act.    We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court. See Wilder v. Commissioner, Social Security

Admin., No. 1 :06-cv-03463-JFM (D. Md. Jan. 17, 2007). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                - 2 -